Order entered March 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01640-CV

                         IN RE LAKEITH AMIR SHARIF, Relator

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-7655

                                          ORDER
       The Court has before it relator’s March 4, 2013 “motion for order rescinding panel’s

February 22, 2013 order denying motion for rehearing and judicial notice due to recused panel

member’s involvement” and “motion for temporary relief and for Court to take judicial notice of

the April 9, 2013 trial scheduled in the underlying case.” The Court DENIES the motions.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE